Title: To George Washington from Henry Knox, 24 February 1793
From: Knox, Henry
To: Washington, George



Sir
[Philadelphia] 24[t]h Feby 1793

I submit to your view a letter from General Hull dated at Niagara on the 6th instant together with certain enclosures relatively to the Western Indians.
The idea contained in the proceedings of the hostile indians, “that the demolition of our posts should be a previous step to the proposed treaty” has also been conveyed by Capt. Hendricks. I have the honor to be sir with perfect respect Your humble Servant

H. Knox

